Title: Robert Walsh, Jr. to James Madison, 26 December 1827
From: Walsh, Robert Jr.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                 Decr. 26. 1827
                            
                        
                        
                        I pray you to believe that I would not add in the slightest degree to the labors with which you are
                            oppressed, & of which I read your account with sincere regret. My application was made solely in reference to what
                            might be your inclination & convenience. I tender my hearty thanks for the kind attention which you have given to
                            it. Any document of your choice will be highly acceptable to me.
                        You will oblige me, Dear Sir, by offering for me my most respectful compls. to Mrs: Madison, &
                            believing me to be, with profound esteem Your affecte. Servt.
                        
                        
                            
                                Robert Walsh jr
                            
                        
                    